Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-37 are pending.  
Applicant’s election without traverse of Group I, claims 1-16, 37, and species Ceylon cinnamon, chromium picolinate, and tablet, in the reply filed on 3/26/2021 is acknowledged.
Claims 17-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.
Claims 1-16, and 37 are examined on the merits.



Claim Objections
Claims 11, 13, 15, and 16 are objected to because of the following informalities:  Claims 11, 13, 15, and 16 recite “…or combination thereof.” at last line, which is incorrect. The correct recitation of the Markush group should be “…and combination thereof”.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



             Claims 1-16, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 1-16, and 37 is/are directed to a dietary supplement comprising: berberine in an amount up to about 1500 mg; cinnamon in an amount up to about 300 mg; chromium in an amount up to about 300 meg; milk thistle in an amount up to about 150 mg; and pyrroloquinoline quinone disodium (PQQ) in an amount up to about 30 mg.
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court 
The compositions of 1-16, and 37 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of  berberis, cinnamon, and milk thistle that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in berberis, cinnamon, and milk thistle (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             Claims 1-16, and 37 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components of berberis, cinnamon, and milk thistle that occur in the nature.
 Step 2B is an analysis of whether or not the non-nature based components chromium or PQQ in the composition make the composition “significantly more” than the judicial exception. In the instance case, the addition of non-nature based components chromium or PQQ are done for specific reasons that are well understood, routine, and conventional since they are well known for treating diabetes (see 103 rejection for details). Therefore, the addition of non-nature based components chromium or PQQ does not make marked differences.            
	
              Regarding claims 1-16, and 37, formulation for oral consumption or administration (dietary supplement) does not result in a markedly different characteristic because the berberis, 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 (at line 3) recites parenthetical expression "(polynicotinate)". The metes and bounds of Claim 15 are rendered vague and indefinite by the parenthetical recitation of "(polynicotinate)” because it is unclear as to whether the limitation is part of the instantly claimed subject matter.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 

	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-11, 15, 16, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2016/0166631), in view of Di Pierro (Di Pierro, Preliminary study about the possible glycemic clinical advantage in using a fixed combination of Berberis aristata and Silybum marianum standardized extracts versus only Berberis aristata in patients with type 2 diabetes. Clinical pharmacology: advances and applications, (2013) Vol. 5, pp. 167-74), and further in view of Sumi et al (US 2010/0093780 A1).	            
diabetes can be administered to patients to increase energy, improve vision, boost immune system, promote sugar metabolism, and increase lean body mass. The formulation can comprise Chromium Picolinate (thus claim 15 is met), Magnesium Chloride, Vitamin B12, Zinc Chloride, and an extract comprising American Ginseng, cinnamon bark, Lutein and Green tea. An example of a single dose tablet (thus claim 16 is met) or capsule, which may be taken twice daily, can comprise 50-500 mcg of Chromium Picolinate, 10-100 mg of Magnesium Chloride, 2-10 mcg Vitamin B12, 3-20 mg Zinc Chloride, and 250 mg-2000 mg of extract comprising American Ginseng, Cinnamon Bark, Lutein and Green tea [0018].
            Liu does not teach the incorporation of the claimed milk thistle, PPQ, and berberine, or the claimed amount of each component.  
           Di Pierro teaches AB   BACKGROUND:  Berberine is an isoquinoline alkaloid widely used to improve the glucidic and lipidic profiles of patients with hypercholesterolemia, metabolic syndrome, and type 2 diabetes.  The limitation of berberine seems to be its poor oral bioavailability, which is affected by the presence, in enterocytes, of P-glycoprotein - an active adenosine triphosphate (ATP)-consuming efflux protein that extrudes berberine into the intestinal lumen, thus limiting its absorption.  According to some authors, silymarin, derived from Silybum marianum (thus the claimed milk thistle), could be considered a P-glycoprotein antagonist. AIM:  The study aimed to evaluate the role played by a possible P-glycoprotein antagonist (silymarin), when added to a product containing Berberis aristata extract, in terms of benefits to patients with type 2 diabetes. METHODS:  The study enrolled 69 patients with type 2 diabetes in suboptimal glycemic control who were treated with diet, hypoglycemic drugs, and in cases of concomitant alterations of the lipid profile, hypolipidemic agents.  The patients received  of either a standardized extract of Berberis aristata (titrated in 85% berberine) corresponding to 1,000 mg/day of berberine, or Berberol®, a fixed combination containing the same standardized extract of Berberis aristata plus a standardized extract of Silybum marianum (titrated as >60% in silymarin), for a total intake of 1,000 mg/day of berberine and 210 mg/day of silymarin. RESULTS:  Both treatments similarly improved fasting glucose, total cholesterol, low-density lipoprotein (LDL) cholesterol, triglyceride, and liver enzyme levels, whereas glycosylated hemoglobin (HbA1c) values were reduced to a greater extent by the fixed combination. CONCLUSION:  The association of berberine and silymarin demonstrated to be more effective than berberine alone in reducing HbA1c, when administered at the same dose and in the form of standardized extracts in type 2 diabetic patients (see Abstract).

Sumi et al teach the above results revealed that the PQQ disodium salt exerts an effect of improving insulin resistance and a therapeutic effect on type II diabetes without body weight gain [0055].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate milk thistle and berberine from Di Pierro into the composition of Liu since Di Pierro teaches the association of berberine and silymarin (the active component of the claimed milk thistle) demonstrated to be more effective than berberine alone in reducing HbA1c, when administered at the same dose and in the form of standardized extracts in type 2 diabetic patients. Therefore, one of the ordinary skill in the art would have been motivated to incorporate milk thistle and berberine from Di Pierro into the composition of Liu to enhance the effect for treating diabetes.
	       It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PQQ from Sumi et al into the PQQ disodium salt exerts an effect of improving insulin resistance and a therapeutic effect on type II diabetes. Therefore, one of the ordinary skill in the art would have been motivated to incorporate PQQ disodium salt from Sumi et al into the composition of Liu to enhance the effect for treating diabetes.
Regarding the claimed amount of each component, although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to treat diabetes, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-11, 13-16, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, Di Pierro and Sumi et al as applied to claims 1-11, 15, 16, and 37 above, and further in view of Mashat et al (US 8993008).
The teachings of Liu, Di Pierro and Sumi et al are set forth above and applied as before.
The teachings of Liu, Di Pierro and Sumi et al do not specifically teach Ceylon cinnamon.
            Mashat et al teach a method of treating diabetes in a human in need thereof consisting essentially of administering to said human therapeutically effective amounts of gymnema extract, Ceylon cinnamon extract, bitter melon extract, autumn crocus extract, bay laurel extract, colocynth extract and prickly pear extract to effectively treat the diabetes in said human (see claim 1).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ceylon cinnamon from Mashat et al into the composition of Liu since Mashat et al teach treating diabetes with Ceylon cinnamon extract, etc. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Ceylon cinnamon from Mashat et al into the composition of Liu to enhance the effect for treating diabetes.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-12, 15, 16, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu, Di Pierro and Sumi et al as applied to claims 1-11, 15, 16, and 37 above, and further in view of Rao (Rao, Efficacy of berberine hydrochloride on biochemical parameters in Indian type 2 diabetic patients. Endocrine Practice, (January 2017) Vol. 23, No. 1, pp. 18A).
The teachings of Liu, Di Pierro and Sumi et al are set forth above and applied as before.
The teachings of Liu, Di Pierro and Sumi et al do not specifically teach Berberine HCl.
 Rao teaches Objective: To evaluate the efficacy and safety of Berberine Hydrochloride (thus the claimed berberine HCl) in both newly diagnosed type 2 diabetic patients and patients on oral hypoglycemic agents (OHAs).  Methodology: A randomized open-label interventional 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berberine is a potent, safe oral anti-diabetic for newly diagnosed and poor controlled type 2 diabetic patients from Rao into the composition of Liu since Rao teaches Berberine HCl is a potent, safe oral anti-diabetic for newly diagnosed and poor controlled type 2 diabetic patients. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Berberine HCl from Rao into the composition of Liu to enhance the effect for treating diabetes.

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655